Citation Nr: 0300600	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for degenerative joint 
and disc disease of the lumbar spine, currently rated as 
20 percent disabling.

(The issue of entitlement to service connection for venous 
insufficiency of the lower extremities, claimed as 
secondary to service-connected left ankle and knee 
disabilities, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran's DD Form 214 shows verified active military 
service from December 1979 to February 1984 with three 
years and three months prior active service.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2000 rating decision 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2000, and a statement of 
the case was issued later than month.  The veteran's 
substantive appeal was received in March 2001.

The Board is undertaking additional development on the 
issue of entitlement to service connection for venous 
insufficiency of the lower extremities, claimed as 
secondary to service-connected left ankle and knee 
disabilities, pursuant to 38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the veteran notice and 
reviewing the response to the notice, the Board will 
prepare a separate decision addressing the venous 
insufficiency issue.


FINDING OF FACT

The veteran's low back disability results in a disability 
picture which more nearly approximates severe lumbosacral 
strain; there have been no findings of pronounced, 
persistent neurological symptoms associated with the 
disability.

CONCLUSION OF LAW

The criteria for entitlement to a 40 percent evaluation 
for the veteran's service-connected degenerative joint and 
disc disease of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The Board finds 
that the RO decisions provided to the veteran in this case 
have notified the veteran of all regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  In October 2002 the veteran was provided a 
copy of the new regulation pertaining to the evaluation of 
back disabilities (copies of Diagnostic Code 5293).  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including VA 
examinations that have assessed the severity of his 
service-connected low back disability.

The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim, and in a September 2001 
letter the veteran was notified of the evidence he could 
submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

In March 1999 the RO granted service connection for a low 
back disorder and assigned a 10 percent disability rating.  
The veteran's low back disability rating was increased to 
20 percent by a September 2001 rating decision, and that 
evaluation has remained in effect since that time.  This 
issue has not been withdrawn.  See the representative's 
written statement of September 17, 2002.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating (the 
highest rating under Diagnostic Code 5295) requires that 
the lumbosacral strain be severe, with listing of the 
whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, and a 
rating of 60 percent is warranted where there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

During the course of the veteran's appeal, new regulations 
rating back disorders (Diagnostic code 5293) were issued, 
and became effective September 23, 2002.  Under the newly 
issue Diagnostic Code 5293, a rating of 40 percent is 
warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The Board notes that an incapacitating episode 
contemplates bed rest prescribed by a physician.

After reviewing the evidence, including reports of VA 
examinations of the veteran's spine conducted during the 
course of his claim, the Board finds that the veteran's 
low back disability more nearly approximates the criteria 
for a 40 percent rating under Diagnostic Code 5295.  The 
record reveals that the veteran has loss of lateral motion 
(left and right lateral flexion limited to 15 degrees on 
the July 2000 VA spine examination) with osteoarthritic 
changes (February 2000 VA X-rays of the lumbar spine 
revealed degenerative joint disease of the lumbar spine).  
The February 2000 VA X-rays also revealed both narrowing 
of joint spacing.  In reviewing the veteran's back 
disorder for limitation of range of motion as well as the 
functional impairment which may be attributed to the 
associated pain and weakness, see 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board 
finds that the evidence shows that the veteran essentially 
has marked limitation of motion in the lumbar spine.  In 
this regard, the Board notes that the veteran had only 10 
degrees of extension on the July 2000 VA spinal 
examination.

In short, while there does not appear to be evidence of a 
positive Goldthwaite's sign, the Board views the record as 
a whole as leading to the conclusion that the veteran's 
low back disability picture more nearly approximates the 
criteria for a 40 percent rating under Diagnostic Code 
5295 and entitlement to that rating is established.  
38 C.F.R. § 4.7.

Although degenerative disc disease has been found on MRI 
studies, there has been no significant disc bulge, 
herniation, or spinal stenosis noted.  The veteran has 
reported low back pain with radiation to the lower 
extremities, and bilateral sciatica has been diagnosed.  
However, the May 2000 MRI revealed an impression of only 
mild degenerative disc disease.  No examiner has found or 
diagnosed pronounced, persistent neurological symptoms 
associated with the veteran's low back disability, such as 
sciatic neuropathy with characteristic pain, and 
demonstrable muscle spasm or absent ankle jerk were not 
noted on the July 2000 spinal examination.  After 
comparing the evidence to the diagnostic criteria set 
forth under Diagnostic Code 5293, the Board finds that the 
preponderance of the evidence is against entitlement to a 
60 percent rating under Diagnostic Code 5293.

When considering the veteran's low back disability under 
Diagnostic Code 5293 with the criteria that became 
effective September 23, 2002 (when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies, Karnas v. Derwinski, 1 Vet. App. 308 
(1991)), the Board observes that there have been no 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Further, the 
Board notes that combining the veteran's orthopedic and 
neurologic manifestations would not lead to a higher 
rating, as mild sciatic nerve disability (10 percent under 
Diagnostic Code 8520) combined with moderate lumbar spine 
loss of motion (20 percent under Diagnostic Code 5292) 
would not yield a rating in excess of 40 percent in this 
case.

As the Board has found that the preponderance of the 
evidence is against a rating in excess of 40 percent for 
the veteran's low back disability, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture 
is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it 
has not been shown that the veteran's low back disability, 
alone, has resulted in frequent hospitalizations or caused 
a marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).

ORDER

Entitlement to a 40 percent evaluation for degenerative 
joint and disc disease of the lumbar spine is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

